Citation Nr: 1308502	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-43 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He additionally had service in the Army National Guard of Massachusetts.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has a hearing loss disability of the left ear that was incurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a hearing loss disability of the right ear as defined by VA regulations.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided a VA examination in March 2010 which addressed his claim for service connection for a bilateral hearing loss disability.  The examiner conducted the appropriate diagnostic tests, and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion sufficient upon which to base a decision with regard to this service connection claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records reflect that his military occupational specialty was 152.10 (field artillery operator and intelligence assistant).

On October 1961 service entrance physical examination, a clinical evaluation of the Veteran's ears was normal.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
--
-5
LEFT
5
5
5
--
-5

On June 1962 service separation physical examination, a clinical evaluation of the Veteran's ears was normal.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
--
--
0
--
0
LEFT
--
--
0
--
0

The Veteran indicated on a June 1962 Report of Medical History (RMH) that he did not experience any ear trouble.

On February 1966 National Guard physical examination, a clinical evaluation of the Veteran's ears was normal.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
15
15
15
LEFT
30
15
15
15
15

The Veteran indicated on a February 1966 Report of Medical History (RMH) that he did not experience any hearing loss.

An October 2003 VA treatment record reflects that a nurse practitioner assessed the Veteran's hearing as normal.  Another VA treatment record from June 2007 contains the Veteran's complaints that his hearing was getting worse.

In December 2009, the Veteran stated that prior to going on active duty, he never had a problem with his hearing.  He related that while he was on training exercises with the Army he was exposed to Howitzer fire, as he was stationed with an artillery unit.  He recalled that they were not issued hearing protection.

The Veteran has submitted a November 2009 graphic audiogram completed by T.F.C., M.D..  The audiogram reflects that the Veteran had speech discrimination scores of 92 percent in the left ear and 100 percent in the right ear.  In March 2010, a VA audiologist interpreted the November2009 audiogram and related that pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
25
X
35
LEFT
15
15
20
X
45

On VA audiological examination in March 2010, the examiner noted that the Veteran served as a field artillery operator while on active duty.  It was further noted that the Veteran was exposed to Howitzers and rifle fire while on active duty.  The Veteran denied a post-service history of noise exposure.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
15
25
LEFT
15
15
15
25
35

Speech discrimination scores were 94 percent bilaterally.  The examiner indicated that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  The examiner opined that based on the Veteran's documented military occupational specialty as a field artillery operator in the Army, his reported military noise exposure, and lack of occupational and recreational noise exposure, it was at least as likely as not that the Veteran's tinnitus was a result of military noise exposure.  The audiologist also stated that the Veteran's hearing loss was non-disabling and therefore did not warrant a medical opinion.  (Parenthetically, the Board notes that service connection was granted for tinnitus in an April 2010 RO decision.)

As an initial matter, concerning the Veteran's right ear, the Board notes that the pure tone thresholds as recorded by both the November 2009 private audiologist and the March 2010 VA examiner do not meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2012).  As such, the Veteran does not have a hearing loss disability in the right ear for VA benefit purposes.  Without a diagnosis of a current hearing loss disability in the right ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for hearing loss, right ear.  

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing in his right ear.  However, he is not competent to state that his right ear pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a right ear hearing loss disability for VA purposes.  

However, concerning the Veteran's left ear, the November 2009 private audiological findings support the conclusion that the Veteran has a hearing loss disability in the left ear for VA compensation purposes, as he demonstrated an auditory threshold of 45 decibels at 4000 Hertz and a speech discrimination score of 92 percent in the left ear.  38 C.F.R. § 3.385 (2012).

Therefore, the question to be decided in the present appeal is whether such hearing loss of the left ear is associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from the sounds of Howitzers and rifles while performing duties of his military occupational specialty as a field artillery operator.  Significantly, the Veteran's DD Form 214 confirms that he was field artillery operator.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the Veteran's current left ear hearing loss disability and military service, the Board acknowledges that the March 2010 VA examiner stated that the Veteran's hearing loss was non-disabling and therefore did not warrant a medical opinion.  However, this statement does not account for the auditory threshold of 45 decibels at 4000 Hertz and a speech discrimination score of 92 percent in the left ear shown on the November 2009 private audiogram.  Additionally, the Board finds it significant that the March 2010 VA examiner stated that tinnitus was a symptom associated with the Veteran's hearing loss, and the VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was a result of military noise exposure.

The Board also notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing in his left ear as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing in his left ear, and the Board finds that his assertions are credible.  Additionally, the March 2010 VA audiologist associated the Veteran's tinnitus with his noise exposure while on active duty.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current left ear hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for hearing loss disability of the left ear is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for a right ear hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


